Citation Nr: 0740106	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-40 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for degenerative disc 
disease, cervical spine with bilateral trapezius strain.



REPRESENTATION

Appellant represented by:	Adam H. Green, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to January 1979 and from December 2003 to 
January 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 2007, the Board granted a motion to 
advance this case on the Board's docket.

An unappealed May 2002 rating decision previously denied 
service connection for cervical spine degenerative disc 
disease.  Inasmuch as the instant claim encompasses a 
subsequent period of service, de novo review is warranted.  

The veteran had also initiated an appeal of the rating 
assigned for gastritis/ esophagitis; however, he did not 
perfect his appeal in this matter after the November 2005 
statement of the case (SOC) was issued (his December 2005 VA 
Form 9, substantive appeal, indicated he was limiting his 
appeal to the issue stated on the preceding page.  
Consequently, this matter is not before the Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

In 1998, while the veteran was engaged in his civilian 
occupation, he sustained a neck injury with radiating pain to 
his right upper extremity.  Eventually he required surgical 
intervention (cervical fusion of C4-C5-C6 in September 1999).  
He returned to work as a long-haul truck driver several 
months later.  In December 2003, the veteran's Reserve unit 
was called to duty.  They were deployed shortly thereafter to 
Iraq where he drove fuel trucks over rough roads while 
wearing full combat gear.  In April 2004, he began 
experiencing tingling and numbness in his arms and hands 
following a long drive.  He was then medically evacuated from 
Iraq and returned to the United States where he was treated 
for the numbness and pain.
On Medical Evaluation Board (MEB) in December 2004, the 
veteran's medical history, including the 1998 injury, was 
noted, and it was recommended that he be referred to a 
Physical Evaluation Board (PEB).  According to DA (Department 
of the Army) Form 3947, MEB Proceedings, the relevant 
diagnoses were bilateral C7 type radiculitis, primarily on 
the left and bilateral upper trapezius myofascial pain.  It 
was noted that these conditions originated in 2004, were 
incurred while the veteran was entitled to base pay, and did 
not exist prior to service.

In December 2004, a PEB recommended that the veteran be 
separated from service without disability benefits.  
Specifically, it was determined that the current conditions 
were the result of "the natural progression of his 
degenerative spine condition" and that the "rigors of 
active service" did not permanently aggravate his prior 
injury and surgery.  

On June 2005 VA examination the examiner concluded that the 
veteran had cervical spine and bilateral upper trapezius 
strain causing restriction of motion and inability to perform 
his occupation as a truck driver.  He did not discuss whether 
the veteran's December 2003 to January 2005 service 
aggravated the cervical spine disability that pre-existed 
that period of service.

The veteran's attorney argues, in essence, that the PEB did 
not explain the rationale for its opinions, and that VA 
improperly relied on those opinions.  He argues that VA 
should rely on the MEB's findings as they were based on 
consideration of "clinical records, laboratory findings, and 
physical examination."  

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111.  Pursuant to 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304, in order to rebut the 
presumption of soundness on entry into service, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that it was not 
aggravated by service.  The record contains insufficient 
evidence to determine whether the veteran's cervical spine 
degenerative disc disease with bilateral trapezius strain was 
aggravated by service.  Consequently, another VA examination 
to obtain a medical opinion in this matter is indicated.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that 
the VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Here, the veteran was 
not notified of the criteria for establishing a disability 
rating or the effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter regarding the rating of 
degenerative disc disease, cervical spine 
with bilateral trapezius strain, and 
effective dates of awards as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

2.  The RO should arrange for the veteran 
to be examined by an orthopedic specialist 
to determine the etiology of his current 
degenerative disc disease, cervical spine 
with bilateral trapezius strain, and 
specifically whether such disability was 
aggravated by his service from December 
2003 to January 2005.  The veteran's 
claims file must be reviewed in 
conjunction with the examination.  Based 
on review of the claims file and 
examination of the veteran the examiner 
should offer opinions responding to the 
following questions:  

	a) Did the veteran's pre-existing 
cervical spine degenerative disc disease 
with bilateral trapezius strain 
permanently increase in severity during 
service?  If the answer is in the 
affirmative, please identify the evidence 
for this in the record, 

	b) If the pre-existing cervical spine 
degenerative disc disease is determined to 
have increased in severity during service, 
was such increase due to the natural 
progress of the disorder?  If the response 
is in the affirmative, please describe 
generally the course of natural 
progression of this disability.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his attorney 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

